PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Bachmaier et al.
Application No. 14/777,250
Filed: 15 Sep 2015
For: TORQUE TRANSMISSION DEVICE, ACTUATOR AND ROBOT

:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the Petition To Accept Unintentionally Delayed Payment Of Maintenance Fee In An Expired Patent (37 CFR 1.378(b)) filed December 17, 2021. 

The petition is DISMISSED-AS-MOOT.

A review of the file record discloses that an auto-grant decision was mailed February 28, 2022, which GRANTED the e-petition for Petition To Accept Unintentionally Delayed Payment Of Maintenance Fee In An Expired Patent (37 CFR 1.378(b).  Therefore, the Petition To Accept Unintentionally Delayed Payment Of Maintenance Fee, filed December 17, 2021, is deemed to be unnecessary and is DISMISSED-AS-MOOT.

Any questions concerning this decision may be directed to the undersigned at (571) 272-3213.   


/Cheryl Gibson-Baylor/
Cheryl Gibson-Baylor
Paralegal Specialist
Office of Petitions